Citation Nr: 0407090	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fractures of the left tibia and fibula, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted an increased evaluation of 20 
percent for the veteran's service-connected residuals of 
fractures of the left tibia and fibula.  The veteran 
subsequently perfected an appeal regarding the disability 
rating assigned in that decision.  During the course of that 
appeal, jurisdiction over this case was transferred to the RO 
in Portland, Oregon.

In June 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in Portland.  A transcript of this hearing was prepared and 
associated with the claims folder.

Based on the testimony of the veteran during his June 2003 
personal hearing, it would appear that he wishes to pursue a 
claim of entitlement to service connection for varicose 
veins, claimed as secondary to his service-connected 
residuals of fractures of the left tibia and fibula, or as 
part and parcel thereof.  This matter is addressed below and 
is referred to the RO for appropriate action.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  


REMAND

The veteran is seeking an increased evaluation for his 
service-connected residuals of fractures of the left tibia 
and fibula.  He essentially contends that the level of 
impairment caused by his service-connected disability is more 
severe than is contemplated by the 20 percent disability 
rating currently assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2003).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Under this law, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, and as to what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a).  This requirement is not 
met unless VA can point to specific documents in the record 
that provide the necessary notice.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, the Board has been unable to identify any 
documents in the claims file establishing that VA has 
satisfied the notification requirements of the VCAA.  
Therefore, the Board concludes that a remand of this case to 
the RO is necessary so that the veteran can be advised as to 
the specific evidence needed to substantiate his claim for an 
increased rating, and as to what evidence must be provided by 
the veteran and what evidence will be obtained by VA.

Finally, as noted above, the veteran has raised the issue of 
service connection for varicose veins of the left leg-either 
as a residual of the left leg fractures or as a separate 
disorder which developed secondarily thereto.  VA medical 
records in the file, which refer to treatment of varicose 
veins of the left leg, contain a notation that such are 
"post-traumatic."  The veteran testified under oath that 
the varicose veins on the left leg are far more severe than 
any on the right.  Further development of such "inextricably 
intertwined" claim is necessary, to include affording the 
veteran a VA examination.  


Accordingly, this case is remanded for the following actions:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for an increased evaluation.  The 
RO should also advise the veteran as to 
which evidence must be obtained by the 
veteran, and which evidence will be 
obtained by VA on his behalf.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his service-
connected disability or for varicose 
veins.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider.  When the veteran responds, the 
RO should obtain records from each health 
care provider that he identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

3.  Regardless of whether the veteran 
responds to the aforementioned request, 
the RO should request any available 
treatment records pertaining to the 
veteran from the VA Medical Center in Las 
Vegas, Nevada from August 2001 to 
September 2002.

4.  A VA examination should be scheduled 
for the purpose of determining the 
relationship, if any, between the 
service-connected fractures of the left 
tibia and fibula and the varicose veins, 
left leg.  The examiner is requested to 
review the claims folder and offer an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the varicose 
vein disorder of the left leg is a 
residual of the left leg fractures, or 
proximately due thereto.  It would be 
helpful if the examiner provides 
reasoning to support any conclusion 
reached.  The varicose vein disorder 
should be adequately described, so that 
the severity of the disorder can be 
determined.  

5.  After the development requested above 
has been completed to the extent 
possible, and undertaking any additional 
development deemed necessary, the RO 
should again review the record.  The 
issue of service connection for varicose 
veins, left leg, whether as a residual of 
the left leg fractures or as a secondary 
disability resulting therefrom, should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


